Citation Nr: 1126334	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  10-02 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a left knee disability as secondary to service-connected right knee disabilities, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for a low back disability as secondary to service-connected right knee disabilities, and if so, whether service connection is warranted.

3.  Entitlement to an increased rating for arthrotomy of the right knee with recurrent subluxation, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for degenerative joint disease of the right knee, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from November 1957 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of service connection for left knee and low back disabilities as secondary to service-connected right knee disabilities and increased ratings for right knee disabilities addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO denied service connection for left knee and low back disabilities.  The Veteran did not appeal.

2.  Evidence submitted since the RO's June 2005 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims, and therefore raises a reasonable possibility of substantiating the claims.




CONCLUSIONS OF LAW

1.  The RO's June 2005 rating decision which denied service connection for left knee and low back disabilities is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).

2.  New and material evidence has been received since the RO's June 2005 rating decision; thus, the claims of service connection for left knee and low back disabilities are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issues of whether new and material evidence has been received to reopen the claims of service connection for left knee and low back disabilities as secondary to service-connected right knee disabilities, the Veteran's claims are being granted to the extent that they are reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

In a June 2005rating decision, the RO denied service connection for left knee and low back disabilities on the basis that left knee and low back disabilities were not shown by the evidence to be related to the service-connected arthrotomy of the right knee or to military service.  A notice of disagreement was not received within the subsequent one-year period.  Therefore, the RO's June 2005 rating decision is final.  38 U.S.C.A. § 7105.  

At the time of the June 2005 rating decision, in pertinent part, there was VA and private medical evidence showing that the Veteran had left knee and low back disabilities.  In several letters from John G. Sullivan, M.D., he stated that the Veteran's right knee severe arthritis had resulted in an antalgic gait which caused problems with his low back and left knee.  He also indicated that the Veteran had overloaded his left knee, due to his right knee disabilities.  Conversely, VA examiners in May 2005 provided opinions that the current left knee and low back disabilities were not caused by right knee disability.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

Since the last final denial of record in June 2005, the RO assigned a separate compensable rating for degenerative joint disease of the right knee with limitation of motion.  Thereafter, Dr. Sullivan submitted additional letters in July 2007, March 2008, and April 2009 which he indicated that the right knee disability was adversely affecting the left knee and the low back.  In significant part, Dr. Sullivan emphasized that the Veteran's degenerative arthritis of the right knee had worsened and caused the Veteran to have more difficulties.  A September 2007 VA examination did not provide a medical opinion regarding the etiology of claimed left knee and low back disabilities.  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Furthermore, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The prior final rating decision denied the claims for secondary service connection by essentially providing more probative weight to the VA medical opinions than Dr. Sullivan's opinions.  However, since that time, the Veteran's right knee disabilities have apparently worsened per Dr. Sullivan's new letters.  In addition, as noted, the Veteran was granted a separate/higher rating for his right knee disabilities.  The apparent worsening of the medical state of his right knee suggests a negative impact on the Veteran's left knee and low back disabilities, beyond any impact considered at the time of the last final RO decision.  In viewing this evidence, the Board finds that it is material in nature and would trigger VA's duty to assist.  See Shade.

Thus, there is sufficient evidence to warrant a reopening of the claims of service connection for left knee and low back disabilities as secondary to service-connected right knee disabilities based on the new and material evidence and the claims of service connection are reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for a left knee disability as secondary to service-connected right knee disabilities is granted.  

The application to reopen the claim of service connection for a low back disability as secondary to service-connected right knee disabilities is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The claim of service connection for left knee and low back disabilities as secondary to service-connected right knee disabilities have been reopened.  As noted, the VA examination failed to provide a medical opinion.  Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  In this case, the examination was inadequate due to the lack of the medical opinion.  Further, as noted above, VA's duty to assist has been triggered.  Thus, the Veteran should be afforded a VA examination pertaining to the left knee and low back disabilities.  

With regard to the increased rating claims, the Veteran was examined in September 2007.  Although the examiner indicated that the Veteran had recurrent subluxation, the examiner did not indicate the extent of such.  In addition, the subsequent letters of Dr. Sullivan indicated a worsening of the Veteran's right knee disabilities.  As such, the Veteran should be afforded a new VA examination of his right knee.  

On remand, the RO should associate any pertinent outstanding VA and private records prior to scheduling the Veteran for VA examinations, as set forth below.

Accordingly, this matter is REMANDED for the following actions:

1.  Make arrangements to obtain the Veteran's treatment records for his knees and back from the following:  John L. Doherty, M.D., in Needham, MA, dated since 1965; Michael L. Corbett, M.D. and George Whitelaw, M.D. in Waltham, MA, dated since 1986; Warren Courville, M.D. in Natick, MA, dated since 1982; M. Clay Vaughn, M.D. in Waltham, MA, dated since 1985; and John G. Sullivan, M.D., dated since 2002.  

2.  Obtain and associate with the claims file copies of the Veteran's treatment records for his knees and back from the Pasco VA Outpatient Clinic and the Tampa VA Medical Center, dated since October 2009.

3.  Thereafter, schedule the Veteran for an appropriate VA examination.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left knee and low back disabilities are proximately due to, or the result of, the service-connected right knee disabilities.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left knee and low back disabilities are permanently aggravated by the Veteran's service-connected right knee disabilities.  

If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's left knee and low back disabilities found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right knee disabilities based on medical considerations.  

The examiner should also comment on the statements made by Dr. Sullivan regarding the etiological relationship between the claimed left knee and low back disabilities and the service-connected right knee disabilities.  

The examiner should identify all residuals attributable to the Veteran's arthrotomy of the right knee with recurrent subluxation and degenerative joint disease.

The examiner should report the range of motion measurements for the right knee, in degrees.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including pain during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the right knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should state whether there is any evidence of recurrent subluxation or lateral instability of the right knee, and if so, to what extent.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Finally, readjudicate the claims on appeal.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


